Michigan Supreme Court
                                                                                     Lansing, Michigan
                                                         Chief Justice:          Justices:



Opinion                                                  Robert P. Young, Jr. Michael F. Cavanagh
                                                                              Marilyn Kelly
                                                                              Stephen J. Markman
                                                                              Diane M. Hathaway
                                                                              Mary Beth Kelly
                                                                              Brian K. Zahra

                                                                          FILED JULY 30, 2012

                              STATE OF MICHIGAN

                                      SUPREME COURT


 JAMES DOUGLAS,

                Plaintiff-Appellee,

 v                                                                No. 143503

 ALLSTATE INSURANCE COMPANY,

                Defendant-Appellant.


 BEFORE THE ENTIRE BENCH

 YOUNG, C.J.
         Under the terms of the no-fault act,1 a person injured in a motor vehicle accident is

 entitled to recover personal protection insurance (PIP) benefits for “[a]llowable expenses

 consisting of all reasonable charges incurred for reasonably necessary products, services

 and accommodations for an injured person’s care, recovery, or rehabilitation.”2 This case

 requires this Court to consider whether the services provided by plaintiff’s wife


 1
     MCL 500.3101 et seq.
 2
     MCL 500.3107(1)(a).
constituted services “for an injured person’s care,” whether the Court of Appeals properly

remanded this case to the circuit court for findings of fact regarding the extent to which

expenses for services for plaintiff’s care were actually incurred, and whether the circuit

court erred by awarding an hourly rate that corporate agencies charge for rendering

services, rather than an hourly rate that individual caregivers receive for those services.

         We hold that “allowable expenses” must be “for an injured person’s care,

recovery, or rehabilitation.”3 Accordingly, a fact-finder must examine whether attendant

care services are “necessitated by the injury sustained in the motor vehicle accident”

before compensating an injured person for them.4 However, the services cannot simply

be “‘[o]rdinary household tasks,’” which are not for the injured person’s care.5

Moreover, because an allowable expense consists of a “charge[]”6 that “‘must be

incurred,’”7 an injured person who seeks reimbursement for any attendant care services

must prove by a preponderance of the evidence not only the amount and nature of the

services rendered, but also the caregiver’s expectation of compensation or reimbursement

for providing the attendant care. Because the no-fault act does not create different



3
    Id. (emphasis added).
4
    Griffith v State Farm Mut Auto Ins Co, 472 Mich. 521, 535; 697 NW2d 895 (2005).
5
 Visconti v DAIIE, 90 Mich. App. 477, 481; 282 NW2d 360 (1979), quoting Kushay v
Sexton Dairy Co, 394 Mich. 69, 74; 228 NW2d 205 (1975).
6
    MCL 500.3107(1)(a).
7
 Griffith, 472 Mich. at 532 n 8, quoting Manley v DAIIE, 425 Mich. 140, 169; 388 NW2d
216 (1986) (BOYLE, J., concurring in part).



                                              2
standards depending on who provides the services, this requirement applies equally to

services that a family member provides and services that an unrelated caregiver provides.

         If the fact-finder concludes that a plaintiff incurred allowable expenses in

receiving care from a family member, the fact-finder must also determine to what extent

any claimed expense is a “reasonable charge[].”8 While it is appropriate for the fact-

finder to consider hourly rates charged by individual caregivers when selling their

services (whether to their employers that commercially provide those services or directly

to injured persons), comparison of hourly rates charged by commercial caregiving

agencies is far too attenuated from an individual’s charge for the fact-finder simply to

adopt that agency charge as an individual’s reasonable charge.

         In applying these principles of law to the facts of this case, we hold that the Court

of Appeals correctly determined that plaintiff may recover “allowable expenses” to the

extent that they encompass services that are reasonably necessary for plaintiff’s care

when the care is “related to [plaintiff’s] injuries.”9 However, because the circuit court

erred by awarding damages for allowable expenses without requiring proof that the

underlying charges were actually incurred, we agree with the decision of the Court of

Appeals to remand this case to the circuit court for a determination whether charges for

allowable expenses were actually incurred. Nevertheless, we also conclude that the Court

of Appeals erred to the extent that its decision limited the scope of the determination on

remand to the period after November 7, 2006. Instead, the circuit court must reexamine

8
    MCL 500.3107(1)(a).
9
    Griffith, 472 Mich. at 534.



                                               3
on remand the evidentiary proofs supporting the entire award.                While we reject

defendant’s request for a verdict of no cause of action because there remain unresolved

questions of fact, we caution the circuit court that a fact-finder can only award benefits

that are proved to have been incurred.         Finally, in determining the hourly rate for

attendant care services, the circuit court clearly erred by ruling that plaintiff is entitled to

an hourly rate of $40 for attendant care services because that rate is entirely inconsistent

with the evidence of an individual’s rate of compensation, including the compensation

that Katherine Douglas, plaintiff’s wife, actually received as an employee hired to care

for plaintiff. We reverse the judgment of the Court of Appeals on this issue. Therefore,

we affirm in part, reverse in part, vacate the award of attendant care benefits, and remand

this case to the circuit court for further proceedings consistent with this opinion.

                        I. FACTS AND PROCEDURAL HISTORY

         In 1996, plaintiff, James Douglas, sustained a severe closed-head brain injury

when a hit-and-run motorist struck the bicycle he was riding. Plaintiff was hospitalized

for approximately one month after the accident and received therapy and rehabilitation

after his discharge. Because the driver of the motor vehicle that struck plaintiff could not

be identified, plaintiff sought assignment of a first-party insurance provider through the

Michigan Assigned Claims Facility.10 The facility assigned defendant, Allstate Insurance



10
     MCL 500.3172(1) provides that

         [a] person entitled to claim because of accidental bodily injury arising out
         of the ownership, operation, maintenance, or use of a motor vehicle as a
         motor vehicle in this state may obtain personal protection insurance
         benefits through an assigned claims plan if no personal protection insurance


                                               4
Company, to plaintiff’s claim. In the three years after the accident, defendant paid

plaintiff PIP benefits for his hospitalization, medical expenses, wage loss, and attendant

care, as well as for replacement services, in accordance with the no-fault act. Defendant

claims that plaintiff did not seek additional PIP benefits after 1999 until he filed the

instant lawsuit in 2005.

       In 1999, plaintiff began the first of a series of full-time jobs. However, he was

unable to hold a job for very long, and he eventually stopped working. During this time,

he twice attempted suicide. After the second suicide attempt, a 2005 letter written by

plaintiff’s psychiatrist indicated that plaintiff “requires further treatment” because he

“continues to suffer from ill-effects as a result of his closed-head injury . . . .”      In

particular, the psychiatrist emphasized that plaintiff suffered from short-term memory

problems and impulsivity as a result of the accident and explained that plaintiff “should

have the opportunity to obtain the care that will most likely restore him to a good level of

functioning.” Defendant claims that it did not receive this letter before plaintiff initiated

this lawsuit.

       Plaintiff filed the instant lawsuit on May 31, 2005, in the Washtenaw Circuit Court

seeking compensation for unspecified PIP benefits that defendant “has refused or is

expected to refuse to pay . . . .”11 Defendant filed three successive dispositive motions,



       is applicable to the injury, [or] no personal protection insurance applicable
       to the injury can be identified . . . .

11
  Because defendant paid PIP benefits for medical bills during the pendency of the suit,
the only potential PIP benefits at issue were the services that plaintiff’s wife provided.



                                             5
only the first of which was granted.12 Relevant here, the second motion for summary

disposition claimed that attendant care was not reasonably necessary because none of

plaintiff’s medical providers had prescribed attendant care for plaintiff. The circuit court

denied the motion without prejudice in advance of further discovery. The third motion

for partial summary disposition claimed that plaintiff could not recover for attendant care

services provided before November 7, 2006, because plaintiff’s treating psychologist, Dr.

Thomas Rosenbaum, neither authorized nor prescribed attendant care services before that

date. In opposing the motion, plaintiff offered an affidavit from Dr. Rosenbaum, which

stated that plaintiff “is in need of aide care during all waking hours” and that Katherine

Douglas “has been providing her husband with aide care, while the two of them are

together, since the motor vehicle accident.” After hearing oral argument, the circuit court

denied defendant’s third motion, ruling that Dr. Rosenbaum’s affidavit created a question

of fact that precluded partial summary disposition.

       The parties proceeded to a bench trial on the claim for attendant care services that

Mrs. Douglas allegedly provided. Defendant’s claims adjuster testified during plaintiff’s

case-in-chief as an adverse witness. This witness agreed with plaintiff’s counsel that

plaintiff “would have needed [attendant care] back when the lawsuit first began” in 2005



12
  The first motion for partial summary disposition claimed that MCL 500.3145(1) barred
any portion of plaintiff’s claim that accrued more than one year before plaintiff
commenced the suit, that is, before May 31, 2004. The circuit court granted defendant’s
motion for partial summary disposition with the consent of the parties. See MCL
500.3145(1), which states, in relevant part, that a claimant “may not recover [PIP]
benefits for any portion of the loss incurred more than 1 year before the date on which the
action was commenced.”



                                             6
and that “it would be appropriate to pay Mrs. Douglas for some of [the] care that she

provides . . . at home[.]” However, on direct examination by defendant’s counsel, the

claims adjuster testified that there was no evidence that any compensable care had

actually been provided to plaintiff.

       Katherine Douglas testified that when she was at home, her entire time was spent

“babysitting” and “watching James,” even while she was performing other household

chores. She believed that her presence in the house kept plaintiff from being hospitalized

or incarcerated. She also testified about a series of forms, each labeled “AFFIDAVIT OF

ATTENDANT CARE SERVICES,” all dated June 25, 2007, covering each month

between November 2004 and June 2007. These forms totaled up the number of hours

during which she claimed to have provided services and outlined the various tasks that

she performed, including organizing her family’s day-to-day life, cooking meals,

undertaking daily chores, maintaining the family’s house and yard, ordering and

monitoring plaintiff’s medications, communicating with health care providers and Social

Security Administration officials, calling plaintiff from work to ensure plaintiff’s safety,

monitoring plaintiff’s safety, and cueing or prompting various tasks for plaintiff to

undertake. However, she admitted that the forms were all completed in June 2007, that

she did not contemporaneously itemize the amount of time she spent on any particular

item, and that in completing the forms, she went through household bills to reconstruct

what had occurred in her life during the relevant period.

       Dr. Rosenbaum testified that he began treating plaintiff on November 7, 2006, and

recommended that Mrs. Douglas provide attendant care for all of plaintiff’s waking




                                             7
hours,13 although in November 2007 he revised his recommendation to 40 hours of

attendant care a week. Dr. Rosenbaum also testified that his company, TheraSupport,

L.L.C., served as plaintiff’s attendant care provider and that TheraSupport had employed

Mrs. Douglas to provide her husband’s attendant care. Although TheraSupport paid Mrs.

Douglas $10 an hour for providing services to plaintiff, it billed plaintiff $40 an hour for

those very services.    Dr. Rosenbaum averred that defendant eventually paid all of

TheraSupport’s bills.

       Defendant’s medical expert, Dr. Charles Seigerman, testified that he conducted a

battery of cognitive tests on plaintiff and concluded that two hours of attendant care

services a day are needed to help plaintiff organize the logistics of his treatment and

ensure that he takes his medicine. Dr. Seigerman also testified that an appropriate hourly

rate for these services was “around $10.00 an hour,” or “[p]erhaps a little higher,”

although he acknowledged on cross-examination that he was not an expert on the

appropriate rate of compensation for this service.

       The circuit court awarded PIP benefits to plaintiff, explaining that he “needs aide

care for all of his waking hours.” The circuit court calculated that plaintiff was entitled to

a total of 67 hours a week of attendant care for the period between May 31, 2004, and

November 1, 2007, and 40 hours a week after November 1, 2007.14 The court established


13
   Dr. Rosenbaum also noted that another of plaintiff’s medical providers had
recommended in 1997 that plaintiff receive 24-hour supervisory care.
14
   The 67-hour week corresponded to 7 hours each weekday and 32 hours during the
weekend (16 hours each on Saturday and Sunday), while the 40-hour week corresponded
to Dr. Rosenbaum’s subsequent recommendation.



                                              8
a $40 hourly rate for those services. The judgment entered on November 18, 2009, and

totaled $1,163,395.40, which included attorney fees, no-fault interest, costs, and

judgment interest.

          The Court of Appeals affirmed in part, reversed in part, and remanded for further

proceedings. First, the panel rejected defendant’s claim that the circuit court had erred by

denying its final two motions for summary disposition. In particular, the panel concluded

that Dr. Rosenbaum’s affidavit created a question of fact regarding whether attendant

care services were “reasonably necessary” for the period before Dr. Rosenbaum began

treating plaintiff on November 7, 2006.15 The panel also rejected defendant’s claim that

the circuit court had erred by awarding plaintiff benefits for replacement services because

the award “was not intended to compensate Katherine for her mere presence in the

home,” but instead was intended to compensate for “plaintiff[’s] required supervision,”

and “Katherine was the appropriate person to provide it.”16

          The Court of Appeals reversed the circuit court’s award, however, because “the

trial evidence in this case did not reflect that Katherine maintained records of her claimed

attendant care.”17 Although Mrs. Douglas had submitted several forms, each labeled

“AFFIDAVIT OF ATTENDANT CARE SERVICES,” the panel concluded that when

the descriptions on the forms had not been “left blank,” they were “vague” and only


15
     MCL 500.3107(1)(a).
16
   Douglas v Allstate Ins Co, unpublished opinion per curiam of the Court of Appeals,
issued June 23, 2011 (Docket No. 295484), p 5.
17
     Id. at 6.



                                              9
constituted “an effort to reconstruct her time.”18 Thus, the panel remanded for further

proceedings “regarding the amount of incurred expenses for attendant care from

November 7, 2006, to November 18, 2009,” and to determine “whether Katherine

reasonably expected compensation at the time of performance.”19 Finally, the panel

upheld the circuit court’s $40 hourly rate because that rate “is supported by Rosenbaum’s

testimony regarding the rate charged by his TheraSupport program for attendant care and

also the testimony of defendant’s adjuster regarding rates charged by commercial

agencies for home attendant care.”20

           This Court granted defendant’s application for leave to appeal and ordered the

parties to brief the following issues:

                   (1) whether the Court of Appeals erred in remanding this case to the
           trial court for further proceedings regarding the amount of incurred
           expenses for attendant care from November 7, 2006, to November 18,
           2009, after finding that the trial court clearly erred in awarding attendant
           care benefits to the plaintiff without requiring sufficient documentation to
           support the daily and weekly hours underlying the award; (2) whether the
           plaintiff presented sufficient proofs at trial to support the trial court’s award
           of attendant care benefits for the period before November 7, 2006; (3)
           whether activities performed by Katherine Douglas constituted attendant
           care under MCL 500.3107(1)(a) or replacement services under MCL
           500.3107(1)(c); and (4) whether the trial court clearly erred in awarding
           attendant care benefits at the rate of $40 per hour.[21]



18
     Id. at 6-7.
19
     Id. at 7.
20
     Id.
21
     Douglas v Allstate Ins Co, 490 Mich. 927 (2011).



                                                  10
                               II. STANDARD OF REVIEW

         This case involves the interpretation of the no-fault act. “Issues of statutory

interpretation are questions of law that this Court reviews de novo.”22 When interpreting

a statute, we must “ascertain the legislative intent that may reasonably be inferred from

the words expressed in the statute.”23 This requires courts to consider “the plain meaning

of the critical word or phrase as well as ‘its placement and purpose in the statutory

scheme.’”24 If the statutory language is unambiguous, “the Legislature’s intent is clear

and judicial construction is neither necessary nor permitted.”25

         We review de novo the denial of a motion for summary disposition.26 A motion

for summary disposition under MCR 2.116(C)(10) requires the reviewing court to

consider “the pleadings, admissions, and other evidence submitted by the parties in the

light most favorable to the nonmoving party. Summary disposition is appropriate if there

is no genuine issue regarding any material fact and the moving party is entitled to

judgment as a matter of law.”27




22
     Griffith, 472 Mich. at 525-526.
23
     Koontz v Ameritech Services, Inc, 466 Mich. 304, 312; 645 NW2d 34 (2002).
24
  Sun Valley Foods Co v Ward, 460 Mich. 230, 237; 596 NW2d 119 (1999), quoting
Bailey v United States, 516 U.S. 137, 145; 116 S. Ct. 501; 133 L. Ed. 2d 472 (1995).
25
     Griffith, 472 Mich. at 526, citing Koontz, 466 Mich. at 312.
26
     Saffian v Simmons, 477 Mich. 8, 12; 727 NW2d 132 (2007).
27
     Brown v Brown, 478 Mich. 545, 551-552; 739 NW2d 313 (2007).



                                              11
       In civil actions tried without a jury, MCR 2.517(A)(1) requires the court to “find

the facts specially, state separately its conclusions of law, and direct entry of the

appropriate judgment.” We review these findings of fact for clear error,28 which occurs

when “‘the reviewing court is left with a definite and firm conviction that a mistake has

been made.’”29

                                      III. ANALYSIS

                 A. LEGAL BACKGROUND OF THE NO-FAULT ACT

       MCL 500.3105(1) establishes that a personal protection insurance provider is

liable under the no-fault act “to pay benefits for accidental bodily injury arising out of the

ownership, operation, maintenance or use of a motor vehicle as a motor vehicle, subject

to the provisions of this chapter.” Accordingly, MCL 500.3105(1) imposes two threshold

causation requirements for PIP benefits:

               First, an insurer is liable only if benefits are “for accidental bodily
       injury . . . .” “[F]or” implies a causal connection. “[A]ccidental bodily
       injury” therefore triggers an insurer’s liability and defines the scope of that
       liability. Accordingly, a no-fault insurer is liable to pay benefits only to the
       extent that the claimed benefits are causally connected to the accidental
       bodily injury arising out of an automobile accident.

              Second, an insurer is liable to pay benefits for accidental bodily
       injury only if those injuries “aris[e] out of” or are caused by “the
       ownership, operation, maintenance or use of a motor vehicle . . . .” It is not
       any bodily injury that triggers an insurer’s liability under the no-fault act.


28
  MCR 2.613(C); Adams Outdoor Advertising, Inc v City of Holland, 463 Mich. 675,
681; 625 NW2d 377 (2001).
29
  Ross v Auto Club Group, 481 Mich. 1, 7; 748 NW2d 552 (2008), quoting Kitchen v
Kitchen, 465 Mich. 654, 661-662; 641 NW2d 245 (2002).



                                             12
         Rather, it is only those injuries that are caused by the insured’s use of a
         motor vehicle.[30]

         MCL 500.3107(1) further limits what benefits are compensable as PIP benefits,

allowing unlimited lifetime benefits for “allowable expenses” but limiting “ordinary and

necessary services” to a three-year period after the accident and to a $20 daily limit:

                Except as provided in subsection (2), personal protection insurance
         benefits are payable for the following:

                (a) Allowable expenses consisting of all reasonable charges incurred
         for reasonably necessary products, services and accommodations for an
         injured person’s care, recovery, or rehabilitation. . . .

                                             * * *

                 (c) Expenses not exceeding $20.00 per day, reasonably incurred in
         obtaining ordinary and necessary services in lieu of those that, if he or she
         had not been injured, an injured person would have performed during the
         first 3 years after the date of the accident, not for income but for the benefit
         of himself or herself or of his or her dependent.

This Court’s decision in Johnson v Recca clarified that the “ordinary and necessary

services” contemplated in subsection (1)(c)—commonly referred to as “replacement

services”—constitute a category of expenses distinct from the “allowable expenses”

contemplated in subsection (1)(a).31

         This case requires this Court to consider whether the specific services at issue here

were “allowable expenses”32 or whether they were replacement services.33                    The

30
     Griffith, 472 Mich. at 531 (alterations in original).
31
  Johnson v Recca, 492 Mich ___; ___ NW2d ___ (Docket No. 143088, issued July 30,
2012).
32
     MCL 500.3107(1)(a).
33
     MCL 500.3107(1)(c).



                                                13
distinction between allowable expenses and replacement services is important in this case

because the operation of the one-year-back rule, MCL 500.3145(1), prevents plaintiff

from recovering benefits for otherwise allowable expenses incurred more than one year

before the filing of the lawsuit. Thus, plaintiff cannot recover benefits for otherwise

allowable expenses incurred before May 31, 2004, which was nearly eight years after

plaintiff’s July 1996 accident. Because recovery for replacement services is limited to

those services provided in the first three years after the accident, plaintiff cannot recover

any benefits for replacement services.      Accordingly, in this case, plaintiff can only

recover benefits for services to the extent that the services were allowable expenses

within the meaning of MCL 500.3107(1)(a) and incurred after May 31, 2004. It is to the

definition of “allowable expenses” that we now turn.

                               B. ALLOWABLE EXPENSES

         MCL 500.3107(1)(a) defines “allowable expenses” as “all reasonable charges

incurred for reasonably necessary products, services and accommodations for an injured

person’s care, recovery, or rehabilitation.” We have recognized that the plain language of

this provision imposes four requirements that a PIP claimant must prove before

recovering benefits for allowable expenses: (1) the expense must be for an injured

person’s care, recovery, or rehabilitation, (2) the expense must be reasonably necessary,

(3) the expense must be incurred, and (4) the charge must be reasonable.34 We will

address these requirements seriatim as we apply them to the facts of this case.



34
     See Griffith, 472 Mich. at 532 n 8.



                                             14
1. SERVICES “FOR” AN INSURED’S CARE, RECOVERY, OR REHABILITATION

          MCL 500.3107(1)(a) requires that allowable expenses must be “for an injured

person’s care, recovery, or rehabilitation.” As we explained in Griffith v State Farm

Mutual Automobile Insurance Co, “expenses for ‘recovery’ or ‘rehabilitation’ are costs

expended in order to bring an insured to a condition of health or ability sufficient to

resume his preinjury life,” while expenses for “care” “may not restore a person to his

preinjury state.”35 While the dictionary definition of “care” “can be broadly construed to

encompass anything that is reasonably necessary to the provision of a person’s protection

or charge,”36 because MCL 500.3107(1)(a) “specifically limits compensation to charges

for products or services that are reasonably necessary for an injured person’s care,

recovery, or rehabilitation[,] . . . [t]his context suggests that ‘care’ must be related to the

insured’s injuries.”37     In comparing the definition of “care” to the definitions of

“recovery” and “rehabilitation,” we concluded that

          “[c]are” must have a meaning that is broader than “recovery” and
          “rehabilitation” but is not so broad as to render those terms nugatory. . . .
          “[R]ecovery” and “rehabilitation” refer to an underlying injury; likewise,
          the statute as a whole applies only to “an injured person.” It follows that
          the Legislature intended to limit the scope of the term “care” to expenses
          for those products, services, or accommodations whose provision is
          necessitated by the injury sustained in the motor vehicle accident. “Care”
          is broader than “recovery” and “rehabilitation” because it may encompass
          expenses for products, services, and accommodations that are necessary


35
     Id. at 535.
36
     Id. at 533.
37
     Id. at 534 (quotation marks omitted).



                                               15
          because of the accident but that may not restore a person to his preinjury
          state.[38]

We reaffirm here Griffith’s definition of “care” as it relates to the scope of allowable

expenses: although services for an insured’s care need not restore a person to his

preinjury state, the services must be related to the insured’s injuries to be considered

allowable expenses.

          In analyzing this requirement as applied to the particular services claimed in this

case, we note that prior panels of the Court of Appeals examined the extent to which a

family member’s services can be considered allowable expenses under the no-fault act.

In Visconti v Detroit Automobile Inter-Insurance Exchange, the panel analogized no-fault

benefits to worker’s compensation benefits and ruled that “‘[o]rdinary household tasks’”

that a family member performs are not allowable expenses, but “‘[s]erving meals in bed

and bathing, dressing, and escorting a disabled person are not ordinary household

tasks’”39 and can therefore be considered allowable expenses pursuant to MCL 500.3107.

          A subsequent Court of Appeals panel applied Visconti and allowed the plaintiff to

recover no-fault benefits when a family member was “required to serve his meals in bed,

bathe him, escort him to the doctor’s office, exercise him in conformity with his doctor’s

instructions, assist in formulating his diet, administer medication, and assist him with

speech and associational therapy.”40 The Court also held that, even though the family


38
     Id. at 535.
39
     Visconti, 90 Mich. App. at 481, quoting Kushay, 394 Mich. at 74.
40
  Van Marter v American Fidelity Fire Ins Co, 114 Mich. App. 171, 180; 318 NW2d 679
(1982).



                                              16
member who provided these services was not a licensed medical care provider, “[t]he

statute does not require that these services be supplied by ‘trained medical personnel’.”41

In other words, while the no-fault act specifies and limits what types of expenses are

compensable, it places no limitation on who may perform what is otherwise an allowable

expense.

           The statutory language of MCL 500.3107 confirms the distinction between a

family member providing attendant care to an injured person—which is “for an injured

person’s care”42—and a family member providing replacement services to benefit the

entire household—which are “ordinary and necessary services” that replace services that

the injured person would have performed “for the benefit of himself or herself or of his or

her dependent.”43 Accordingly, we reiterate this Court’s recent holding in Johnson that

replacement services as described in MCL 500.3107(1)(c) are distinct from allowable

expenses under MCL 500.3107(1)(a).44 Allowable expenses cannot be for “ordinary and

necessary services” because ordinary and necessary services are not “for an injured

person’s care, recovery, or rehabilitation.”

           In this case, defendant claims that a judgment of no cause of action should be

entered because Mrs. Douglas did not perform any compensable allowable expenses,

only replacement services, which are not compensable in this case because of the three-

41
     Id.
42
     MCL 500.3107(1)(a).
43
     MCL 500.3107(1)(c).
44
     Johnson, 492 Mich at ___; slip op at 5-6.



                                                 17
year time limit of MCL 500.3107(1)(c).           We disagree with defendant’s claim and

conclude that defendant is not entitled to relief on this issue.

       Defendant is correct that Mrs. Douglas’s testimony and attendant care forms

indicate that she provided many services that are properly considered replacement

services, including daily organization of family life; preparation of family meals; yard,

house, and car maintenance; and daily chores. These services are prototypical “ordinary

and necessary” services that every Michigan household must undertake.45                   While

replacement services for the household might be necessitated by the injury if the injured

person otherwise would have performed them himself, they are not for his care and

therefore do not fall within the definition of allowable expenses. Nevertheless, the fact

that Mrs. Douglas performed some replacement services does not preclude recovery for

the allowable expenses that actually were incurred, including attendant care services.

The fact that her attendant care forms list certain replacement services is not dispositive

on this issue, especially given that other services listed on those forms can reasonably be

considered attendant care services, including traveling to and communicating with

plaintiff’s medical providers and managing plaintiff’s medication.




45
   Plaintiff also argues that while some of Mrs. Douglas’s tasks might be considered
replacement services, there is therapeutic value in ensuring that plaintiff is involved with
these activities, although they require Mrs. Douglas’s supervision. However, the
testimony adduced at trial undermines this rationale because Mrs. Douglas explained that
during the week, when she spent time cooking, washing dishes, cleaning the house, and
caring for her children, plaintiff did “[v]ery little” to assist her in these chores, but instead
often watched television.



                                               18
         The circuit court ruled that Mrs. Douglas “is Plaintiff’s caretaker and basically

spends her free time making sure that Plaintiff is cared for, and does not harm himself as

he tried to do in a suicide attempt.” This factual finding is not clearly erroneous because

it is consistent with Mrs. Douglas’s testimony that she was “watching James” even while

she was performing household chores by herself. Furthermore, it suggests that the circuit

court adopted plaintiff’s argument that Mrs. Douglas’s supervision constituted attendant

care services.

         The Court of Appeals rejected defendant’s claim that Mrs. Douglas only provided

replacement services and compared the claimed supervision with this state’s workers’

compensation caselaw that allows “on-call” supervision,46 even when the care provider is

pursuing other tasks while on call.47 We affirm the result of the Court of Appeals on this

issue and hold that defendant is not entitled to a verdict of no cause of action on the basis

of its claim that Mrs. Douglas only provided replacement services because there was

testimony given at trial that at least some of the services she said she had provided were

consistent with the requirement of MCL 500.3107(1)(a) that allowable expenses be for an

injured person’s care as necessitated by the injury sustained in the motor vehicle

accident.48 For instance, even if Mrs. Douglas’s claimed supervision of plaintiff does not


46
Morris v Detroit Bd of Ed, 243 Mich. App. 189, 197; 622 NW2d 66 (2000) (“[O]n-call
care is compensable under the [workers’ compensation] statute.”).
47
   Brown v Eller Outdoor Advertising Co, 111 Mich. App. 538, 543; 314 NW2d 685
(1981) (“The fact that Mrs. Brown might use her ‘on call’ time to perform household
tasks does not alter the ‘nature of the service provided’ or the ‘need’ for the service.”).
48
     See Griffith, 472 Mich. at 535.



                                             19
restore plaintiff to his preinjury state, testimony given at trial indicates that arguably at

least some of this claimed supervision was for plaintiff’s care as necessitated by the

injury sustained in the motor vehicle accident and not for ordinary and necessary services

that every Michigan household must undertake. Accordingly, defendant is not entitled to

relief on the claim that none of Mrs. Douglas’s claimed services could be considered

attendant care services within the meaning of MCL 500.3107(1)(a).

                     2. REASONABLY NECESSARY EXPENSES

         MCL 500.3107(1)(a) also requires allowable expenses to be “reasonably

necessary.”    In Krohn v Home-Owners Insurance Co, this Court clarified that this

requirement “must be assessed by using an objective standard.”49 Defendant questions

the reasonable necessity of attendant care services for the period before November 7,

2006, because there was no medical prescription for attendant care services before that

date.

         Before the circuit court’s ruling on defendant’s third motion for summary

disposition, plaintiff offered the affidavit of Dr. Rosenbaum, who explained that plaintiff

“is in need of [attendant] care during all waking hours” and that Mrs. Douglas had

provided that care “since [the time of] the motor vehicle accident.” The circuit court

based its denial of defendant’s motion in part on Dr. Rosenbaum’s affidavit.              In

reviewing that decision, the Court of Appeals determined that “the affiant relied on the

statements of the parties to determine what activity plaintiff’s wife engaged in during the

subject period and subsequently evaluated those activities and found them to meet the

49
     Krohn v Home-Owners Ins Co, 490 Mich. 145, 163; 802 NW2d 281 (2011).



                                             20
definition of attendant care.”50 Thus, the panel held that the circuit court did not err by

concluding that there were questions of fact sufficient to defeat defendant’s motion for

partial summary disposition. We agree with the Court of Appeals that questions of fact

precluded summary disposition on this issue.

         Moreover, we conclude that it was not clear error for the circuit court as fact-

finder to conclude that attendant care services were, in fact, reasonably necessary for the

period before November 7, 2006. There is a factual basis in the record to support the

circuit court’s conclusion: Dr. Rosenbaum testified at trial that, as early as 1997,

plaintiff’s doctors had recommended that plaintiff receive 24-hour supervision.51

Furthermore, defendant’s claims adjuster agreed with the statement of plaintiff’s counsel

that, if plaintiff needed attendant care services at the time of trial, “he would have needed

[those services] back when the lawsuit first began[.]” This evidence was sufficient for

the circuit court to conclude that because attendant care services were reasonably

necessary after November 7, 2006 (a point that defendant does not dispute), they were

50
     Douglas, unpub op at 4.
51
   Although the circuit court’s opinion following the trial referred to Dr. Rosenbaum’s
affidavit in its conclusion that attendant care services were reasonably necessary, during
trial the court had sustained defendant’s objection to the admission of that affidavit.
However, its reason for granting defendant’s objection was that the court had “heard [Dr.
Rosenbaum’s] live testimony.” Because that live testimony clearly supports the circuit
court’s factual finding, and because the circuit court specifically concluded that Dr.
Rosenbaum’s “opinion as to the reasonable attendant care needs of [p]laintiff is both
appropriate and convincing,” the circuit court’s error in referring to Dr. Rosenbaum’s
affidavit, rather than his live testimony, is harmless. See MCR 2.613(A) (“[A]n error in a
ruling or order . . . is not ground for granting a new trial, for setting aside a verdict, or for
vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to take
this action appears to the court inconsistent with substantial justice.”).



                                               21
also reasonably necessary before that date. As a result, defendant has not established that

the circuit court clearly erred by concluding that plaintiff proved this element of the

allowable expenses analysis.

                                 3. INCURRED EXPENSES

         MCL 500.3107(1)(a) also limits allowable expenses to “charges incurred.” That

is, even if a claimant can show that services were for his care and were reasonably

necessary, an insurer “is not obliged to pay any amount except upon submission of

evidence that services were actually rendered and of the actual cost expended.”52

Because an insurer’s liability

         cannot be detached from the specific payments involved, or expenses
         incurred, . . . [w]here a plaintiff is unable to show that a particular,
         reasonable expense has been incurred for a reasonably necessary product
         and service, there can be no finding of a breach of the insurer’s duty to pay
         that expense, and thus no finding of liability with regard to that expense.[53]

         This Court has defined “incur” as it appears in MCL 500.3107(1)(a) as “‘[t]o

become liable or subject to, [especially] because of one’s own actions.’”54 Similarly, a

“charge” is a “[p]ecuniary burden, cost” or “[a] price required or demanded for service

rendered or goods supplied.”55         Thus, the statutory requirement that “charges” be

52
  Manley, 425 Mich. at 159 (emphasis added); see also Proudfoot v State Farm Mut Ins
Co, 469 Mich. 476, 484; 673 NW2d 739 (2003) (holding that “[b]ecause the expenses in
question were not yet ‘incurred,’ the Court of Appeals erred in ordering defendant to pay
the total amount to the trial court” for disbursal to plaintiff as expenses are incurred).
53
     Nasser v Auto Club Ins Ass’n, 435 Mich. 33, 50; 457 NW2d 637 (1990).
54
   Proudfoot, 469 Mich. at 484, quoting Webster’s II New College Dictionary (2001)
(alterations in original).
55
     1 Shorter Oxford English Dictionary (6th ed), p 385.



                                               22
“incurred” requires some degree of liability that exists as a result of the insured’s actually

having received the underlying goods or services. Put differently, because a charge is

something “required or demanded,” the caregiver must have an expectation that she be

compensated because there is no “charge[] incurred” when a good or service is provided

with no expectation of compensation from the insurer.56 Accordingly, this Court noted in

Burris v Allstate Insurance Co that caregivers must have “expected compensation for

their services.”57 Without the expectation of compensation, “the evidence fail[s] to

establish that the plaintiff ‘incurred’ attendant-care expenses.”58

56
   Of course, a caregiver who provides services to a family member need not present a
formal bill to the family member or enter into a formal contract with that family member
in order to satisfy the requirement that the caregiver have an expectation of payment from
the insurer (although those arrangements will, of course, satisfy the evidentiary
requirements). However, even in the absence of a formal bill or contract, there must be
some evidence that the family member expected compensation for providing the services
and of the actual services rendered. In other words, there must be some basis for a fact-
finder to conclude that the caregiver had some expectation of compensation from the
insurer, even if the expectation of compensation was not the primary motivation for
providing the care.        Contrary to the dissent’s suggestion, a family member’s
determination to provide care even in the absence of an insurer’s payment is not
inconsistent with expecting compensation from the insurer, but the expectation must
nevertheless be present for a charge to be incurred within the meaning of MCL
500.3107(1)(a). This expectation of compensation at the time the services were provided
simply applies the dictionary definitions of the statutory phrase “charges incurred.”
57
     Burris v Allstate Ins Co, 480 Mich. 1081 (2008).
58
   Id. The dissent reintroduces the Burris dissent’s claim that the interpretation of the
word “incur” in Proudfoot “was limited to the facts of that case, in which the plaintiff
sought advance payment for future expenses.” Post at 3, citing Burris, 480 Mich. at 1088
(WEAVER, J., dissenting). However, the Burris concurrence correctly explained that
“[t]his factual distinction . . . is irrelevant to the Proudfoot Court’s discussion of the
meaning of the term ‘incur.’” Burris, 480 Mich. at 1084 (CORRIGAN, J., concurring).
Proudfoot adopted the dictionary definition of the word “incur,” which requires “a legal
or equitable obligation to pay.” Id. Because “there is no basis to treat family members


                                             23
         The fact that charges have been incurred can be shown “by various means,”

including “a contract for products and services” or “a paid bill.”59 The requirement of

proof is not extinguished simply because a family member, rather than a commercial

health care provider, acts as a claimant’s caregiver. Indeed, MCL 500.3107(1)(a) does

not distinguish a “charge[] incurred” when a family member provides care from one

incurred when an unrelated medical professional provides care.60 As a result, there is

only one evidentiary standard to determine whether expenses were incurred regardless of

who provided the underlying services. Any insured who incurs charges for services must

present proof of those charges in order to establish, by a preponderance of evidence, that

he is entitled to PIP benefits.61




differently than hired attendant-care-service workers . . . , the insured’s family members
and friends, just like any other provider, must perform the services with a reasonable
expectation of payment.” Id. at 1085. For these reasons, we reject the dissent’s
characterization of Proudfoot.
59
     Proudfoot, 469 Mich. at 484 n 4.
60
    Because MCL 500.3107(1)(a) does not distinguish “charges incurred” for a family
member’s services from “charges incurred” for a professional healthcare provider’s
services, it is the dissent’s position that lacks support in the statutory language. Put
simply, “charges” must be “incurred” in order to be compensable under the no-fault act.
It is this statutory language that we must consider as the expression of legislative intent
because “a court may read nothing into an unambiguous statute that is not within the
manifest intent of the Legislature as derived from the words of the statute itself.” Roberts
v Mecosta Co Gen Hosp, 466 Mich. 57, 63; 642 NW2d 663 (2002).
61
  See Advocacy Org for Patients & Providers v Auto Club Ins Ass’n, 257 Mich. App. 365,
380; 670 NW2d 569 (2003) (noting the preponderance of the evidence standard for proof
that an allowable expense is reasonable and necessary), aff’d 472 Mich. 91 (2005).



                                            24
         This evidentiary requirement is most easily satisfied when an insured or a

caregiver submits itemized statements, bills, contracts, or logs listing the nature of

services provided with sufficient detail for the insurer to determine whether they are

compensable.62 Indeed, the best way of proving that a caregiver actually “expected

compensation for [her] services” at the time the services were rendered63 is for the

caregiver to document the incurred charges contemporaneously with providing them—

whether in a formal bill or in another memorialized statement that logs with specificity

the nature and amount of services rendered—and submit that documentation to the

insurer within a reasonable amount of time after the services were rendered. While no

statutory provision requires that this method be used to establish entitlement to allowable

expenses—a caregiver’s testimony can allow a fact-finder to conclude that expenses have

been incurred—a claimant’s failure to request reimbursement for allowable expenses in a

timely fashion runs the risk that the one-year-back rule will limit the claimant’s

entitlement to benefits, as occurred here when plaintiff commenced a lawsuit to recover

allowable expenses that were alleged to have been incurred more than one year earlier.64

62
  In Proudfoot, we reiterated that payments for future services and products are not due
until the expenses are actually incurred. For instance, we explained that while “[a] trial
court may enter ‘a declaratory judgment determining that an expense is both necessary
and allowable and the amount that will be allowed[,] . . . [s]uch a declaration does not
oblige a no-fault insurer to pay for an expense until it is actually incurred.’” Proudfoot,
469 Mich. at 484, quoting Manley, 425 Mich. at 157.
63
     Burris, 480 Mich. at 1081.
64
   As noted previously, it would seem to be inherent in the notion of expectation of
compensation that there is some requirement for the caregiver to give notice to the insurer
that payment is being sought for particular compensable services. However, MCL
500.3107(1)(a) does not require a claim for allowable expenses to occur within any


                                            25
Moreover, once a claimant seeks payment from the insurer for providing ongoing

services, the insurer can request regular statements logging the nature and amount of

those services to ensure that the claimed services are compensable.

       The problem of a caregiver’s failure to provide contemporaneous documentary

evidence of allowable expenses is aptly illustrated in this case, in which Mrs. Douglas

submitted documents constructed in one day as proof of services rendered over the course

of approximately three years. The lack of contemporaneous documentation implicates

her credibility regarding whether the services were actually rendered in the manner

documented.65 Moreover, this failure to provide contemporaneous documentation may

also be relevant to the fact-finder’s determination whether Mrs. Douglas actually

expected payment for providing those services. In this case, the circuit court failed to

make a finding regarding whether the charges were actually incurred, including whether

Mrs. Douglas expected compensation or reimbursement at the time she provided the

services. Nevertheless, the circuit court awarded plaintiff attendant care benefits for 67

hours a week for the period between May 31, 2004, and November 1, 2007, and 40 hours

a week for the period between November 1, 2007, and November 18, 2009. The Court of



particular time. Nevertheless, the one-year-back rule may preclude recovery for a
claimant who sits on his or her entitlement to benefits without doing anything to attempt
recovery (including commencing a lawsuit). Thus, MCL 500.3145(1) states that a
claimant “may not recover benefits for any portion of the loss incurred more than 1 year
before the date on which the action was commenced.”
65
  Contrary to the dissent’s suggestion, this observation does not in any way invade the
province of the fact-finder, who remains in the best position to weigh the credibility of all
the evidence that a claimant presents to support a claim of entitlement to benefits.



                                             26
Appeals remanded this case to the circuit court and allowed the circuit court to “take

additional testimony, if necessary, and amend its findings or render new findings, and

amend the judgment accordingly.”66 The panel identified three problems with the circuit

court’s award of attendant care benefits: the circuit court “clearly erred in awarding

attendant care benefits to plaintiff without requiring sufficient documentation to support

the daily or weekly hours underlying the award”;67 it erred by failing to consider

“whether [Mrs. Douglas] reasonably expected compensation at the time of

performance”;68 and it erred by failing to account for payments made to Dr. Rosenbaum’s

agency, TheraSupport, which employed Mrs. Douglas as plaintiff’s attendant care

provider.69

           We underscore the importance of the proofs necessary to establish entitlement to

benefits. The circuit court issued a judgment in favor of plaintiff without finding that the

expenses were actually incurred given that its determination of the number of hours to

award plaintiff had no discernible basis in the evidence presented at trial and did not

examine whether Mrs. Douglas had the expectation of payment for her services. While it

awarded plaintiff benefits for 40 hours a week of attendant care services for the period

beginning November 1, 2007, in accord with Dr. Rosenbaum’s prescription, there is no

66
     Douglas, unpub op at 7.
67
     Id.
68
     Id.
69
  Id. Plaintiff did not cross-appeal the Court of Appeals’ determination that the circuit
court clearly erred by awarding PIP benefits for allowable expenses without sufficient
proof to support the underlying award.



                                              27
basis for its findings that Mrs. Douglas actually provided 40 hours of care each week

during that period. Indeed, because she was unavailable to provide services during her

working hours, there is no basis for compensating her for any hours that she spent

working outside the home.70 Similarly, the award for the period before November 1,

2007, was made with no discernible basis in the record. Therefore, the Court of Appeals

properly recognized that that award could not be sustained and appropriately remanded

this case for findings of fact based on the evidence.71

       Although the Court of Appeals established the scope of the determination of

remand to the period after November 7, 2006, we direct the circuit court to make findings

of fact as they pertain to the entire period of the lawsuit. The Court of Appeals did not


70
  The court explained, for instance, that “Katherine is the person to [provide care], but
she cannot because she is employed full-time outside of the home and because
[d]efendant will not pay the appropriate care rate for any hours of her care for [p]laintiff.”
71
   Defendant claims that the Court of Appeals’ decision to remand was improper because
plaintiff already had an opportunity to present proofs regarding the attendant care
services that Mrs. Douglas provided. Instead, defendant claims that since the Court of
Appeals’ ruling that the circuit court did not “requir[e] sufficient documentation to
support the daily or weekly hours underlying the award” is uncontested, a verdict of no
cause of action should be entered. Douglas, unpub op at 7. We disagree. The Court of
Appeals acknowledged that “the trial evidence in this case did not reflect that Katherine
maintained records of her claimed attendant care” and that, “[a]t most, there was
evidence that Katherine completed ‘affidavit of attendant care services’ forms on June
25, 2007, for certain past months in an effort to reconstruct her time.” Id. at 6-7. The
holding of the Court of Appeals emphasized the fact that the circuit court’s findings were
legally insufficient, and the Court of Appeals’ decision, while highly critical of some of
the proofs provided, did not indicate that the circuit court could not sustain any award for
attendant care services. Accordingly, we affirm the Court of Appeals’ decision to
remand for findings of fact regarding whether, and to what extent, allowable expenses
were actually incurred in this case, and we do not disturb the Court of Appeals’ ruling
that the circuit court may take additional testimony on remand. See MCR 7.216(A)(5).



                                             28
explain how it decided that only the period after November 7, 2006, should be considered

on remand, and more important, there is nothing in the Court of Appeals’ opinion or in

the circuit court record that indicates that the circuit court’s award for the period between

May 31, 2004, and November 7, 2006, falls outside the ruling of the Court of Appeals

that the circuit court “award[ed] attendant care benefits to plaintiff without requiring

sufficient documentation to support the daily or weekly hours underlying the award.”72

Accordingly, we vacate the entire award of attendant care benefits and clarify that on

remand the circuit court must examine the entire period to determine whether plaintiff

submitted sufficient proofs that allowable expenses were incurred but not reimbursed.73

                      4. REASONABLE CHARGE FOR EXPENSES

         Once a fact-finder has concluded that a plaintiff incurred allowable expenses in

receiving care from a family member, the fact-finder must determine whether the charge

is “reasonable.”74    In this case, the circuit court awarded attendant care benefits to

plaintiff at a $40 hourly rate. Although the circuit court did not explicitly state the basis


72
   Douglas, unpub op at 7. The only discernable significance of that date in the record is
that November 7, 2006, represents the date plaintiff began treatment with Dr.
Rosenbaum. While we considered the significance of this date in determining whether
services were “reasonably necessary” in the absence of a specific prescription for
attendant care, this date has no independent significance in determining whether services
were actually incurred.
73
   We also note the observation of the Court of Appeals that the circuit court failed to
consider the extent to which defendant had already paid benefits for the attendant care
services that Mrs. Douglas performed while serving as Dr. Rosenbaum’s employee. Any
award issued on remand must not include services that have already been reimbursed.
74
     MCL 500.3107(1)(a).



                                             29
of its hourly rate, the Court of Appeals identified two pieces of evidence adduced at trial

as justification for the circuit court’s ruling: Dr. Rosenbaum’s testimony that his

company charges $40 an hour for attendant care and the testimony of defendant’s

adjuster regarding the rates that commercial agencies charge for attendant care services.

We conclude that this testimony regarding the rates that commercial agencies charge is

based on factors too attenuated from those underlying the rate charged for an individual’s

provision of attendant care services to be adopted as an individual’s reasonable charge for

attendant care services. This is a particularly erroneous circuit court finding given that

Mrs. Douglas was actually paid $10 an hour by Dr. Rosenbaum’s company for providing

attendant care services to her husband.        Why the circuit court believed that the

commercial rate Dr. Rosenbaum charged was more relevant than what he paid Mrs.

Douglas is unstated and unjustified on this record. Accordingly, the circuit court’s $40

hourly rate is clearly erroneous.

       Although this Court has not ruled on the issue, the Court of Appeals in Bonkowski

v Allstate Insurance Co stated that a commercial agency’s rate for attendant care services

is irrelevant to the fact-finder’s determination of what constitutes a reasonable rate for a

family member’s provision of those services. Then Judge ZAHRA, writing for the court,

noted that “[i]n determining reasonable compensation for an unlicensed person who

provides health care services, a fact-finder may consider the compensation paid to

licensed health care professionals who provide similar services.”75 The opinion went on


75
  Bonkowski v Allstate Ins Co, 281 Mich. App. 154, 164; 761 NW2d 784 (2008), citing
Van Marter, 114 Mich. App. at 180-181.



                                            30
to state that the fact-finder’s “focus should be on the compensation provided to the person

providing the services, not the charge associated by an agency that hires health care

professionals to provide such services.”76

           The compensation actually paid to caregivers who provide similar services is

necessarily relevant to the fact-finder’s determination of a reasonable charge for a family

member’s provision of these services because it helps the fact-finder to determine what

the caregivers could receive on the open market. While a commercial agency’s fee

incorporates this relevant piece of data—the compensation it pays to its caregivers—it

also incorporates additional costs into its charge that family members who provide

services do not incur, particularly the overhead costs inherent in the agency’s provision of

services. Thus, the total agency rate is too attenuated from the particular component of

the agency rate that the fact-finder must determine in the instant case—“the

compensation provided to the person providing the services . . . .”77

           While we do not adopt the reasoning in Bonkowski in its entirety, we agree with

Bonkowski that the fact-finder’s focus must be on an individual’s compensation.

Accordingly, we hold that a fact-finder may base the hourly rate for a family member’s

provision of attendant care services on what health care agencies compensate their

employees, but what health care agencies charge their patients is too attenuated from the

appropriate hourly rate for a family member’s services to be controlling.78 Rather, the

76
     Bonkowski, 281 Mich. App. at 165.
77
     Id.
78
  Contrary to the dissent’s suggestion, we believe that in appropriate circumstances the
fact-finder should consider benefits that a full-time attendant care services employee


                                              31
fact-finder must determine what is a reasonable charge for an individual’s provision of

services, not an agency’s.      While an agency rate might bear some relation to an

individual’s rate, it cannot be uncritically adopted as an individual’s rate in the absence of

specific circumstances that warrant such a rate—for instance, when the individual

caregiver has overhead and administrative costs similar to those of a commercial

agency.79

       This case does not reflect such circumstances.          Rather, there is undisputed

testimony that Mrs. Douglas actually received $10 an hour in providing attendant care

services to plaintiff during the time she served as Dr. Rosenbaum’s employee. Because

this figure is the rate she actually received for providing attendant care services, it is

highly probative of what constitutes a reasonable charge for her services. Therefore, we

agree with defendant that the circuit court clearly erred by ruling that plaintiff is entitled

to a $40 hourly rate for Mrs. Douglas’s attendant care services. The only evidentiary

basis for that figure is the rate that commercial agencies charge for attendant care

services, and that rate is far too attenuated from an individual caregiver’s actual rate of




would receive as part of her total compensation package. Indeed, Bonkowski’s use of the
term “compensation,” rather than “wage,” further supports this conclusion. Bonkowski,
281 Mich. App. at 165.
79
  While this case is not about the admissibility of the agency rates, which may in fact be
helpful to the fact-finder as a point of comparison in determining a reasonable charge for
an individual’s provision of attendant care services, in this instance, we conclude that the
fact-finder clearly erred by adopting that rate as the appropriate hourly rate for Mrs.
Douglas’s provision of attendant care services.



                                             32
compensation to serve as the sole basis for the award of benefits in these circumstances.80

Therefore, if the circuit court concludes on remand that plaintiff has proved his

entitlement to benefits for Mrs. Douglas’s services, the circuit court, as fact-finder, must

establish a new hourly rate based on an individual caregiver’s hourly rate.

                                     IV. CONCLUSION

          Today, we reaffirm that MCL 500.3107(1)(a) imposes four requirements that an

insured must prove before recovering PIP benefits for allowable expenses: (1) the

expense must be for an injured person’s care, recovery, or rehabilitation, (2) the expense

must be reasonably necessary, (3) the expense must be incurred, and (4) the charge must

be reasonable.81 Allowable expenses are distinguished from replacement services in that

allowable expenses are for the insured’s care as it “relate[s] to the insured’s injuries.”82

          Defendant is not entitled to relief on its claim that Mrs. Douglas provided only

replacement services, not allowable expenses, because the circuit court did not clearly err

by ruling that Mrs. Douglas is plaintiff’s caretaker. Defendant is also not entitled to relief

on its claim that plaintiff’s attendant care was not reasonably necessary in the absence of

a specific prescription for attendant care services because the testimony of Dr.



80
  The dissent’s claim that “the trial court heard testimony from which it could conclude
that Mrs. Douglas would need to quit her job outside the home in order to provide
plaintiff with the attendant care his doctor prescribed” is simply irrelevant to determining
the reasonable charge for attendant care services that were provided while Mrs. Douglas
was employed outside the home. Post at 15-16.
81
     See Griffith, 472 Mich. at 532 n 8.
82
     Id. at 534.



                                              33
Rosenbaum and defendant’s claims adjuster provided a factual basis for the reasonable

necessity of those services at all times relevant in this case.

       We affirm the Court of Appeals’ decision to remand this case for further

proceedings, but we hold that the consideration on remand must encompass the entire

period for which charges are claimed. We also emphasize the necessity that the circuit

court, as the fact-finder, must base its ruling on proofs that show the extent to which Mrs.

Douglas actually provided compensable attendant care services. Therefore, on remand,

the circuit court must apply the standard of proof outlined in this opinion to determine

whether plaintiff has proved that “charges” were “incurred” for his care. In particular,

the circuit court must determine the extent to which plaintiff has proved the number of

hours that Mrs. Douglas actually provided attendant care services and whether she

actually expected compensation for those services. Finally, we reverse the Court of

Appeals’ decision regarding the circuit court’s assessment of an hourly rate of $40 and

conclude that that hourly rate is clearly erroneous because it is unrelated to an individual

caregiver’s hourly rate. While we do not establish an hourly rate in this case, the circuit

court must establish a rate that is consistent with an individual caregiver’s rate for

services, rather than a commercial agency’s rate.

       Affirmed in part, reversed in part, award of attendant care benefits vacated and

case remanded for further proceedings consistent with this opinion.


                                                           Robert P. Young, Jr.
                                                           Stephen J. Markman
                                                           Mary Beth Kelly
                                                           Brian K. Zahra




                                              34
                             STATE OF MICHIGAN

                                   SUPREME COURT


JAMES DOUGLAS,

             Plaintiff-Appellee,

v                                                            No. 143503

ALLSTATE INSURANCE COMPANY,

             Defendant-Appellant.


CAVANAGH, J. (dissenting).
      I dissent from the majority’s erroneous interpretation of the phrase “charges

incurred” in MCL 500.3107(1)(a) and the resulting creation of evidentiary requirements

that lack any basis in the statutory language. Likewise, I dissent from the majority’s

misguided limitation on the scope of evidence that may be considered when determining

whether a charge is “reasonable” under MCL 500.3107(1)(a).1

      Although the rules of statutory interpretation are well established, a brief review is

warranted, given the majority’s failure to adhere to these principles.        This Court’s

primary goal is to “discern and give effect to the intent of the Legislature.” Sun Valley

Foods Co v Ward, 460 Mich. 230, 236; 596 NW2d 119 (1999). “The words of a statute



1
  Additionally, I continue to believe that the interpretation of MCL 500.3105 and MCL
500.3107 from the majority opinion in Griffith v State Farm Mut Auto Ins Co, 472 Mich.
521; 697 NW2d 895 (2005), which the majority applies in this case, is incorrect for the
reasons provided in Justice MARILYN KELLY’s Griffith dissent. See id. at 542-554
(MARILYN KELLY, J., dissenting).
provide the most reliable evidence of its intent . . . .” Id. (quotation marks and citation

omitted). When the language of a statute is unambiguous, “the Legislature must have

intended the meaning clearly expressed, and the statute must be enforced as written.” Id.

Accordingly, “[n]o further judicial construction is required or permitted.” Id.

                              I. “CHARGES INCURRED”

       Under MCL 500.3107(1)(a), personal protection insurance (PIP) benefits include

“allowable expenses.”    The statute goes on to explain that an “allowable expense”

consists of, among other things, “charges incurred” for certain qualifying products or

services. From the words “charges incurred,” the majority mysteriously divines new

evidentiary requirements that an insured must satisfy in order to obtain PIP benefits.

Specifically, the majority determines that, in order to show that charges were incurred, an

insured must establish (1) that the caregiver expected compensation for the services

rendered, see ante at 23, and (2) that the caregiver’s expectation of payment arose “at the

time [the caregiver] provided the services,” see ante at 26.2 Neither of the majority’s

newly created requirements are supported by the statutory language at issue.

              A. CAREGIVER’S EXPECTATION OF COMPENSATION

       I disagree with the majority’s conclusion that MCL 500.3107(1)(a) requires a

showing that the caregiver expected compensation. Rather, I continue to believe that the

caregiver’s expectation of payment is irrelevant because the obligation to pay “charges

2
  Included within the majority’s conclusion that a caregiver must expect payment is an
additional preference that documentation of the charges be provided in a “memorialized
statement” because the majority considers such documentation to be the “best way of
proving” entitlement to PIP benefits. Ante at 25. For the reasons discussed in part I(A), I
disagree.



                                             2
incurred” under MCL 500.3107(1)(a) lies with the insurer rather than the insured. Burris

v Allstate Ins Co, 480 Mich. 1081, 1088-1089 (2008) (WEAVER, J., dissenting). I also

disagree with the majority’s reliance on the definition of “incur” that was adopted in

Proudfoot v State Farm Mut Ins Co, 469 Mich. 476; 673 NW2d 739 (2003), because, as

Justice WEAVER explained in her Burris dissent, Proudfoot’s definition of “incur” was

limited to the facts of that case, in which the plaintiff sought advance payment for future

expenses.   Burris, 480 Mich. at 1088 (WEAVER, J., dissenting).            Accordingly, in

Proudfoot, no one had incurred an expense because no service had been provided, and an

insurer “is not obligated to pay any amount except upon submission of evidence that

services were actually rendered . . . .” Manley v Detroit Auto Inter-Ins Exch, 425 Mich.
140, 159; 388 NW2d 216 (1986). In this case, however, plaintiff seeks benefits for past

expenses resulting from services that have already been provided. Accordingly, as long

as the services were actually rendered and reasonably necessary and the amount of the

charges was reasonable, defendant, as the insurer, has incurred the charges because of its

statutory obligation to provide PIP benefits under MCL 500.3107(1).            Unlike the

majority’s interpretation, Justice WEAVER’s approach in Burris is consistent with the

Legislature’s intent that the no-fault act be construed liberally in favor of the insured.

Turner v Auto Club Ins Ass’n, 448 Mich. 22, 28; 528 NW2d 681 (1995).

      In addition, I disagree with the majority’s effort to further hamstring insureds’

ability to recover PIP benefits to which they are entitled by imposing burdensome and

statutorily unsupported preferences for specific documentary evidence. See ante at 25

(stating that the “best way of proving” that a caregiver expected payment is a “formal




                                            3
bill” or “memorialized statement”).3 To begin with, the majority’s determination that

certain forms of evidence are always more persuasive than others is faulty because it is

premised on the majority’s conclusion that the caregiver must expect compensation.

However, even accepting arguendo that compensation must be expected in order for a

charge to be incurred for purposes of MCL 500.3107(1)(a), nothing in the statutory

language supports the majority’s gradation of the persuasiveness of various forms of

evidence or the majority’s resulting preference for a formal bill or memorialized

statement. Particularly telling is the majority’s failure to cite any authority in support of

this preference for certain types of evidence. Indeed, the majority flatly admits that “no

statutory provision requires” what the majority considers to be the “best” evidence. Ante

at 25. Accordingly, although I agree that “itemized statements, bills, contracts, or logs

listing the nature of services provided,” ante at 25, would be more than enough to

establish entitlement to PIP benefits, simple testimony or any other form of admissible

evidence should also be sufficient.4 See, generally, MRE 402 (providing that “[a]ll


3
  As the majority opinion states, a formal bill or memorialized statement is not the only
method sufficient to show that an insured is entitled to PIP benefits. See ante at 25
(acknowledging that “a caregiver’s testimony can allow a fact-finder to conclude that
expenses have been incurred”). Accordingly, despite the majority’s unsupported
conclusion that documentary evidence is “best,” any form of admissible evidence could
be equally sufficient to meet an insured’s burden to prove that services were actually
rendered.
4
  The majority apparently interprets my dissent as asserting that when a family member
provides care, the insured need not provide any evidence that attendant care was actually
provided. See ante at 24 n 60. This is not an accurate characterization of my dissent,
however, because I agree that an insurer “is not obligated to pay any amount except upon
submission of evidence that services were actually rendered . . . .” Manley, 425 Mich. at
159. Rather, as I previously stated, I disagree with the majority’s unsupported preference


                                             4
relevant evidence is admissible . . .”) and MRE 401 (defining “relevant evidence” as

“evidence having any tendency to make the existence of any fact that is of consequence

to the determination of the action more probable or less probable than it would be without

the evidence”).

       Although the majority may be correct that certain types of evidence may be more

persuasive under the specific circumstances of a particular case, by discussing the

persuasiveness of various forms of evidence in absolutes, the majority invades the

province of the fact-finder. See People v Wolfe, 440 Mich. 508, 514; 489 NW2d 748

(1992) (“[A]ppellate courts are not juries, and . . . they must not interfere with the jury’s

role[.]”). Indeed, this error in the majority’s approach is exposed in its discussion of the

specific facts of this case, particularly the majority’s statement that failure to provide

certain documents “implicates [the caregiver’s] credibility . . . .” Ante at 26. However,

contrary to the majority’s willingness to weigh in on witness credibility, this Court has

frequently stated that appellate courts

       must remember that the jury is the sole judge of the facts. It is the function
       of the jury alone to listen to testimony, weigh the evidence and decide the
       questions of fact. . . . Juries, not appellate courts, see and hear witnesses
       and are in a much better position to decide the weight and credibility to be
       given to their testimony. [Wolfe, 440 Mich. at 514-515 (quotation marks
       and citation omitted).]

       In summary, I disagree with the majority’s conclusion that an insured must prove

that a family caregiver expected compensation in order to prove that charges were


for specific documentary evidence because, in my view, any form of admissible evidence
could be equally sufficient to meet an insured’s burden to prove that services were
actually rendered.



                                             5
incurred for purposes of MCL 500.3107(1)(a). In my view, the insurer incurs the charge

by way of its statutory obligation to provide PIP benefits under MCL 500.3107(1)(a)

when the insured proves that the services were reasonably necessary and actually

rendered and that the amount of the charge is reasonable.           Furthermore, accepting

arguendo the majority’s declaration that an insured must prove that his or her caregiver

expected compensation, I disagree with the majority’s implication that certain forms of

evidence will always be the “best way” to establish entitlement to PIP benefits. Not only

does the majority admit that there is no statutory support for its conclusion, see ante at

25, the idea that an appellate court can determine the best evidence in a case has been

consistently rejected as an improper invasion of the fact-finder’s role as “the sole judge of

the facts.” Wolfe, 440 Mich. at 514 (quotation marks and citation omitted; emphasis

added).

          B. TIMING OF EXPECTATION AND REQUEST FOR PAYMENT

       The majority creates another unsupported and previously nonexistent requirement

when it states that a caregiver must expect compensation “at the time the services were

rendered.” Ante at 25; see, also, ante at 26 (stating that the “circuit court failed to make a

finding regarding . . . whether Mrs. Douglas expected compensation or reimbursement at

the time she provided the services”) (emphasis added). Again, the majority fails to

identify any support for this new timing requirement in either the caselaw or the statutory

language of MCL 500.3107(1)(a). The reason for the majority’s failure to do so is

obvious: there simply is no support for the majority’s judicially created requirement.

This is particularly notable given that members of the majority have often railed against

extratextual requirements. See, e.g., People v Schaefer, 473 Mich. 418, 432; 703 NW2d


                                              6
774 (2005).5 Indeed, in People v Wager, 460 Mich. 118, 123-124; 594 NW2d 487 (1999),

the majority opinion expressly overruled a previous Court of Appeals opinion that had

inserted a “reasonable time” requirement into the statute at issue in that case, stating

“[N]o sound reason exists to engraft the ‘reasonable time’ element onto the clear

language of the statute.” Accordingly, I am at a loss about why the majority believes it is

appropriate to engraft a time requirement onto MCL 500.3107(1)(a) despite the lack of

any such requirement in the actual language of the statute.6

       Although the lack of support in the statutory language is reason enough to reject

the majority’s analysis, the practical implications of the majority’s burdensome new

requirement is also worth consideration.         Specifically, by requiring that a family

5
  See, also, Johnson v Recca, 492 Mich ___, ___; ___ NW2d ___; slip op, pp 25-26
(Docket No. 143088, issued July 30, 2012), stating that

       it must be assumed that the language and organization of the statute better
       embody the “obvious intent” of the Legislature than does some broad
       characterization surmised or divined by judges. . . . It is not for this Court
       to “enhance” or to “improve upon” the work of the lawmakers where we
       believe this can be done, for it will always be easier for 7 judges on this
       Court to reach agreement on the merits of a law than 110 state
       representatives or 38 state senators representing highly diverse and
       disparate constituencies. Therefore, this Court must . . . rest its analysis on
       the language and organization of the statute.
6
  The majority also expresses its belief that an insured should submit evidence “to the
insurer within a reasonable amount of time after the services were rendered,” ante at 25
(emphasis added). See, also, ante at 25 (discussing the “risk” of “fail[ing] to request
reimbursement for allowable expenses in a timely fashion . . . .”) (emphasis added).
However, the majority admits that “MCL 500.3107(1)(a) does not require a claim for
allowable expenses to occur within any particular time.” Ante at 25 n 64. Thus, it is
unclear to me why the majority chooses to create potential confusion by injecting the
statutorily unsupported phrases “within a reasonable amount of time” and “in a timely
fashion” into its application of MCL 500.3107(1)(a).



                                             7
caregiver expect compensation, not only does the majority punish a family member who

nobly acts to provide care to a loved one in a time of need, the majority also rewards the

insurer, rather than the caregiver, for this act of kindness by allowing the insurer to avoid

providing PIP benefits that it would otherwise be required to provide. This result is not

only ethically troubling, but it also turns on its head the Legislature’s intent that the no-

fault act be construed liberally in favor of the insured. Turner, 448 Mich. at 28.

       Additionally, by requiring that the caregiver expect compensation at the time the

services are provided, the majority fails to recognize the reality of situations in which

attendant-care services are needed. Specifically, claims for PIP benefits arise out of

automobile-related accidents, which were typically sudden, unexpected events.

Accordingly, family members may unexpectedly be called upon to immediately provide

care to a loved one. Given the nature of most families, I believe that in the vast majority

of situations, the family member would be willing to provide the care, at least initially,

without any contemporaneous expectation of compensation from anyone. Thus, I believe

that it may be fairly common that the caregiver is initially not even aware of the

possibility of compensation and the process that must be completed in order to recover

that compensation. Indeed, not every citizen is an attorney well versed in the intricacies

of the no-fault act. As a result, at the time the services were provided, the caregiver

would have no expectation that anyone will provide compensation.             Yet under the

majority’s analysis, if a family member did not expect compensation at the time the

services were provided, despite the sudden and chaotic circumstances of the situation, he

or she is not entitled to retroactively expect compensation for services provided in the

past after discovering that compensation is a realistic possibility. This approach rewards


                                             8
the insurer by allowing it to avoid providing PIP benefits that it would otherwise be

obligated to provide under MCL 500.3107(1)(a) merely because the caregiver does not

immediately demand compensation.7

             II. DETERMINING WHAT IS A “REASONABLE CHARGE”

       Under MCL 500.3107(1)(a), PIP benefits are payable for “allowable expenses” as

long as the charge is “reasonable.”8 In this case, the trial court, acting as the fact-finder

in a bench trial, heard testimony from two sources regarding the rate typically charged by


7
  The majority dismisses as unfounded my concerns regarding the practicalities of the
majority’s new requirements, stating that “[c]ontrary to the dissent’s suggestion, a family
member’s determination to provide care even in the absence of an insurer’s payment is
not inconsistent with expecting compensation from the insurer, but the expectation must
nevertheless be present for a charge to be incurred within the meaning of MCL
500.3107(1)(a).” Ante at 23 n 56. However, this statement only addresses the source of
the compensation, not the timing of when the caregiver developed the expectation of
payment, regardless of the source. Under the circumstances that I discuss, the family
caregiver does not expect compensation “at the time the services were rendered,” ante at
25, which is an express requirement of the majority’s erroneous interpretation of MCL
500.3107(1)(a). The majority claims that its requirement that compensation be expected
at the time the services were provided “simply applies the dictionary definitions of the
statutory phrase ‘charges incurred.’” Ante at 23 n 56. However, even accepting the
dictionary definitions that the majority selects, there is clearly no time component to
those definitions. See ante at 22 (defining “incur” as “[t]o become liable or subject to,
[especially] because of one’s own actions,” and “charge” as a “[p]ecuniary burden, cost”
or “[a] price required or demanded for service rendered or goods supplied”) (quotation
marks and citations omitted). Indeed, applying these definitions, it is clear that a person
could “become liable” for “a price demanded for services” after the services are rendered.
8
  The majority incorrectly states that “the fact-finder must determine what is a reasonable
charge for an individual’s provision of services . . . .” Ante at 31-32. Rather, the plain
language of MCL 500.3107(1)(a) simply requires that the charge be “reasonable.”
Accordingly, although what an individual on the open market may be able to obtain as
compensation is relevant, it is but one factor in a multifactor analysis to determine what is
a “reasonable charge” under the circumstances of a particular case.



                                             9
an agency to provide the care that Katherine Douglas provided. Additionally, the trial

court heard testimony that while Dr. Thomas Rosenbaum’s company employed Mrs.

Douglas, she was paid at a rate of $10 an hour. Furthermore, the trial court heard

testimony that Mrs. Douglas was unable to provide the hours of attendant care that

plaintiff’s doctor prescribed because she worked outside the home. After considering

that testimony, the trial court awarded plaintiff PIP benefits at the rate of $40 an hour. In

my view, agency rates are relevant to determining the proper rate of compensation for

PIP benefits, and the trial court in this case properly considered the agency rates along

with the other evidence submitted by the parties. Accordingly, I disagree with the

majority that the trial court clearly erred in this case, and I would affirm the Court of

Appeals on this issue.

       Although the majority concludes that agency rates are both relevant and

admissible in determining a “reasonable charge” under MCL 500.3107(1)(a), see ante at

32 n 79 (stating that “this case is not about the admissibility of the agency rates” because

agency rates “may in fact be helpful to the fact-finder as a point of comparison in

determining a reasonable charge for an individual’s provision of attendant care

services”); and ante at 32 (stating that “an agency rate might bear some relation to an

individual’s rate”), the majority nevertheless relies exclusively on the Court of Appeals’

opinion in Bonkowski v Allstate Ins Co, 281 Mich. App. 154, 165; 761 NW2d 784 (2008),

which expressly stated that agency rates are “not relevant.” I disagree with the majority’s

reliance on Bonkowski for several reasons.

       To begin with, Bonkowski readily admitted that its entire discussion of the rate of

compensation was dictum, stating that issue was not “squarely before” the Court. Id. at


                                             10
164. Moreover, without justification, Bonkowski admittedly ignored caselaw that found

agency rates relevant to determining the proper rate of compensation for a family

member’s provision of care.       Id. (acknowledging that the Court of Appeals had

“previously embraced the notion that ‘comparison to rates charged by institutions

provides a valid method for determining whether the amount of an expense was

reasonable and for placing a value on comparable services performed [by family

members]’”), quoting Manley v Detroit Auto Inter-Ins Exch, 127 Mich. App. 444, 455; 339

NW2d 205 (1983) (alteration in original). Further, Bonkowski cited no authority in

support of its preferred approach to determining the proper rate of compensation for

attendant care provided by unlicensed family members.

      Most importantly, however, Bonkowski is poorly reasoned and, as a result,

unpersuasive. Particularly unpersuasive is the notion that only the hourly rate paid to an

attendant-care-services provider by an agency is relevant. Indeed, even the majority

rejects this perspective. See ante at 32 n 79 (acknowledging that agency rates “may in

fact be helpful to the fact-finder”).9 Accordingly, the majority is unwise to rely on

Bonkowski’s analysis of this issue. Rather, I would adopt the reasoning from Judge




9
 The majority, however, also risks creating confusion when it states that the amount Mrs.
Douglas was paid while employed by Dr. Rosenbaum “is highly probative of what
constitutes a reasonable charge for her services” because “this figure is the rate she
actually received for providing attendant care services . . . .” Ante at 32. This statement
could be misinterpreted and lead lower courts to conclude that a professional caregiver’s
hourly rate is the only relevant evidence. Thus, to clarify, I agree with the majority that
agency rates may be considered by the fact-finder in determining what constitutes a
“reasonable charge” under MCL 500.3107(1)(a).



                                            11
GLEICHER’s majority opinion in Hardrick v Auto Club Ins Ass’n, 294 Mich. App. 651; ___

NW2d ___ (2011).

       Hardrick, 294 Mich. App. at 678-679, first noted that the question whether

expenses are reasonable is generally a question for the fact-finder, as this Court stated in

Nasser, 435 Mich. at 55. Second, Hardrick agreed with Bonkowski that “the rates charged

by an agency to provide attendant-care services are not dispositive of the reasonable rate

chargeable by a relative caregiver,” but the opinion also concluded that “this does not

detract from the relevance of such evidence.”         Hardrick, 294 Mich. App. at 666.

Accordingly, I find persuasive Hardrick’s decision to review the issue through the lens of

the admissibility of evidence. Hardrick explained that evidence is “relevant” and thus

“material” when it helps prove a proposition that is a “material fact at issue.” Id. at 667-

668. Because the “material fact at issue” is the reasonable rate for attendant-care services

for an insured, and insurers routinely pay agency rates for attendant-care services,

Hardrick concluded that agency rates are relevant to determining the proper

compensation for relative caregivers. Hardrick emphasized that the issue “is not whether

an agency rate is reasonable per se under the circumstances, but whether evidence of an

agency rate may assist a jury in determining a reasonable charge for family-provided

attendant-care services.” Id. at 669. Accordingly, because an agency rate commonly

paid by insurers “‘throws some light, however faint,’ on the reasonableness of a charge

for attendant-care services,” it is admissible. Id., citing Beaubien v Cicotte, 12 Mich. 459,

484 (1864).

       Moreover, Hardrick explained that the fact-finder “may ultimately decide that an

agency rate carries less weight than the rate charged by an independent contractor, or no


                                            12
weight at all. But the fact that different charges for the same service exist in the

marketplace hardly renders one charge irrelevant as a matter of law.” Hardrick, 294
Mich. App. at 669. Indeed, the insurer would be free to introduce evidence showing the

actual pay received by professional attendant-care-services providers and the overhead

costs incurred by agencies that provide the care along with any other relevant evidence.

In fact, in this case, defendant was permitted to counter plaintiff’s evidence of the agency

rate paid by Dr. Rosenbaum’s company by showing that Mrs. Douglas was paid $10 an

hour and with testimony from both defendant’s medical expert and its claims adjuster.

This is the critical error in the majority’s reasoning: it fails to recognize that evidence of

agency rates is only one of the various types of evidence that the fact-finder may consider

in determining what constitutes a “reasonable charge,” and the decision of which

evidence is most relevant should be left to the fact-finder. Accordingly, I disagree with

the majority’s decision to opine regarding the weight that the fact-finder should give

agency rates relative to other types of evidence when determining what constitutes a

“reasonable charge.” By doing so, the majority again forgets that “appellate courts are

not juries, and . . . they must not interfere with the jury’s role[.]” See Wolfe, 440 Mich. at

514 (1992).

       Indeed, by adopting Bonkowski’s emphasis on an individual caregiver’s hourly

rate, the majority’s approach ignores other relevant considerations. For example, the

family member might be forced to abandon a more lucrative career or move a great

distance in order to be able to provide long hours of care to a loved one over an extended

period. Additionally, the majority’s approach marginalizes the fact that a family member

who provides attendant-care services may be left without an array of benefits that a


                                             13
professional attendant-care-services provider would ordinarily receive. For example, a

professional attendant-care-services provider who is employed by an agency might

receive health insurance benefits, vacation and sick leave, and retirement benefits, among

other things. None of these benefits are represented in the professional attendant-care-

services provider’s hourly wage.10 Thus, by singularly focusing on the rate paid to an

attendant-care-services professional in order to determine what is a “reasonable charge”

for family-provided care under MCL 500.3107(1)(a), the majority fails to recognize the

complexity of the inquiry at hand and reduces the determination to a purely economic

decision when that is simply not the reality of the situation.

       Furthermore, by implying that certain evidence is deserving of greater

consideration when determining a “reasonable charge,” the majority risks making the

possibility of family-provided attendant care unattainable for a large number of no-fault

insureds because their family members simply cannot afford to suffer the financial

ramifications of that decision. This result not only potentially places families in the

unenviable position of being forced to institutionalize a family member in order to make

a fair living, but it also runs counter to one of the goals of the no-fault act: to keep no-

fault insurance affordable. See Shavers v Attorney General, 402 Mich. 554, 627-628; 267



10
   I recognize that the majority briefly considers the issue of fringe benefits, see ante at
27 n 69, but the majority relegates the issue to a mere secondary consideration by
repeatedly emphasizing that “Mrs. Douglas actually received $10 an hour in providing
attendant care services to plaintiff,” ante at 32. See, also, ante at 32 (stating that the $10
an hour rate is “highly probative” of what is a reasonable charge under MCL
500.3107(1)(a) because it was “the rate [Mrs. Douglas] actually received for providing
attendant care services”).



                                             14
NW2d 72 (1978). Specifically, if a family member cannot afford to provide attendant

care at the lower rate that the majority opinion essentially mandates, the insured may be

forced into an institution, which will potentially increase the cost of attendant care and,

therefore, the amount of PIP benefits that insurers must pay.

       Finally, although the majority is correct that this Court has not previously

considered this exact issue, the Court of Appeals’ approach in Hardrick is more

consistent with this Court’s opinion in Manley, 425 Mich. at 154, which considered the

“reasonable charge” aspect of MCL 500.3107(1)(a) and held that evidence of a daily

charge by facilities for “room and board” is admissible to determine a parent’s costs for

room and board of a disabled child in the parent-caregiver’s home. See, also, Manley,
425 Mich. at 169 (BOYLE, J., concurring in part and dissenting in part) (stating that

“comparison to rates charged by institutions provides a valid method for determining

whether the amount of an expense was reasonable and for placing a value on comparable

services performed by [a family member]”) (quotation marks and citation omitted).

Thus, given this Court’s guidance on the issue in Manley, and because I believe that

Hardrick’s analysis is more thorough and well reasoned than Bonkowski’s, I would adopt

Hardrick’s analysis

       Applying Hardrick’s approach to this case, I would affirm the trial court’s

conclusion that $40 an hour is a “reasonable charge.” The majority claims that the trial

court’s finding is “unjustified on this record”; however, the majority fails to consider a

variety of factors that were before the fact-finder in this case. Specifically, the trial court

heard testimony from which it could conclude that Mrs. Douglas would need to quit her

job outside the home in order to provide plaintiff with the attendant care his doctor


                                              15
prescribed. Moreover, the trial court heard testimony regarding both the agency rate and

individual rate of pay for the type of care that Mrs. Douglas was providing. Notably,

defendant could have submitted additional evidence in support of its claim for a lower

hourly rate, but it chose not to do so. Thus, while the majority is correct that it is

“undisputed” that “Mrs. Douglas actually received $10 an hour in providing attendant

care services to plaintiff,” ante at 32, it is also undisputed that agencies receive a higher

rate of compensation for the same services, and it is also undisputed that Mrs. Douglas

could not provide the attendant care that plaintiff needed while maintaining her

employment outside the home. Thus, the rate paid to an individual caregiver fails to

encompass all the ramifications of Mrs. Douglas’s provision of attendant care to plaintiff.

Accordingly, because “[t]he trier of facts is permitted to draw natural inferences from all

the evidence and testimony,” Kostamo v Marquette Iron Mining Co, 405 Mich. 105, 120-

121; 274 NW2d 411 (1979), I cannot agree with the majority’s conclusion that the trial

court in this case “uncritically adopted” the agency rates or that agency rates were “the

sole basis for the award of benefits in these circumstances.” Ante at 32-33. As a result, I

am not “left with the definite and firm conviction that a mistake has been made,” Detroit

v Ambassador Bridge Co, 481 Mich. 29, 35; 748 NW2d 221 (2008) (quotation marks and

citation omitted), and, thus, in my view, the trial court did not clearly err on this issue.

                                     III. CONCLUSION

       In summary, I dissent from the majority’s effort to extend the erroneous

interpretation of MCL 500.3107 from Griffith.             Specifically, I disagree with the

majority’s judicially created requirements regarding what is necessary to show that a

charge was incurred because those requirements are unsupported by the statutory


                                              16
language at issue and, thus, contrary to the Legislature’s intent with regard to MCL

500.3107(1)(a).   Moreover, the majority’s decision to rely, at least in part, on the

reasoning from Bonkowski, 281 Mich. App. 154, is ill conceived because Bonkowski is

poorly reasoned, particularly in comparison to the persuasive analysis in Hardrick, 294
Mich. App. 651. Furthermore, Bonkowski is contrary to this Court’s opinion in Manley,

425 Mich. 140. Accordingly, I dissent.


                                                     Michael F. Cavanagh
                                                     Marilyn Kelly
                                                     Diane M. Hathaway




                                          17